In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0121V
                                   Filed: November 15, 2016
                                        UNPUBLISHED

****************************
MICHAEL L. BLACK,                      *
                                       *
                    Petitioner,        *       Joint Stipulation on Damages;
v.                                     *       Influenza (“Flu”) Vaccine; Guillain-
                                       *       Barre syndrome (“GBS”); Special
SECRETARY OF HEALTH                    *       Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Douglas Robert Plymale, Plymale Law Firm, New Orleans, LA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On January 22, 2016, Michael L. Black (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered from
Guillain-Barré syndrome (“GBS”) as a result of receiving an influenza (“flu”) vaccine on
January 16, 2013. Petition at 1; Stipulation, filed November 15, 2016, at ¶ 4. Petitioner
further alleges that his injuries persisted for more than six months. Petition at 2;
Stipulation at ¶ 4. “Respondent denies that the flu vaccine either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that petitioner’s
current disabilities are the result of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on November 15, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $150,000.00, in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                  IN T HE UNITED STATES COURT OF FEDERAL CLAI MS
                             OFFI CE OF SPECI AL MASTERS

                                                   )
M IC H AE L L. BLAC K.                             )
                                                   )
                      Pet itioner.                 )       No. 16- 12 1V EC F
                                                   )
                 V.                                )        Chief Spec ial M aster D orsey
                                                   )
 EC RETA RY OF H EALTH                             )
AN D HUMAN SERV ICE ,                              )
                                                   )

___ ___Respondent.
       _______ __ ))
                                              STIPULATI ON

        The parties hereby sti pulate to the fo llowing matter :

         I.   Petitioner. Michae l L. Black. fi led a petition for vaccine compensati on under the

  ational V accine Inj ury Compensation Program. 42 U. .C. §§ 300aa- I 0 to 34 (the ··vaccine

Program..).     T he pet ition seeks compensation fo r inj uries alleged ly related to petit ioner" s rece ipt

o f the influenza (.. flu ..) vaccine. which is contained in the V acc ine Injury T able (the ..T able..). 42

C.F. R. § 100.3(a).

        2.    O n January 16. 20 13. petitioner received the fl u vacci ne.

        3.    T he flu vaccine was admin istered w ith in the United tales.

        4.    Petiti oner al lege that. as a result of rece iving the flu vaccine. he suffered from

Gui I lain-Barre synd rome (""G BS..). and that he experi enced symptoms o f th is inj ury fo r more

than six months.

        5.    Petitioner represents that there has been no prior award or ettlement o f a civil actio n

for damages as a result of his alleged injuri es.
        6.    Respondent denies that the nu vaccine either caused or significantly aggravated

petitioner"s alleged injury or any other injury. and deni es that petitioner's current di sabilities are

the result o f a vaccine-related injury.

        7.    Maintaining thei r above-stated positi ons. the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awardin g the

com pensation described in paragraph 8 o f thi s Stipul ation.

        8.    A s soon as practicable after an entry o f judgment refl ecting a decision consistent

w ith the term s of thi s St ipulation. and after petitioner ha fil ed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l (a)( 1). the Secretary of Hea lth and I l uman

 erv ices w ill issue the fo llowing vaccine compensat ion payment:

                 A lump sum o f $ 150.000.00. in the form ofa check payab le to petitioner. Th is
                 amount represents compen ation for all damages th at would be avai lable under 42
                 U.S.C. § 300aa- I 5(a).

        9.    As soon as practicab le after the entry of judgment on entit lement in thi s case. and

after petitioner has fil ed both a proper and timely electi on to receive compensation pursuant to

42 U.S.C. Section 300aa-2 I (a)( I ). and an app lication. the parti es wi ll subm it to further

proceedings before the special master to award reasonab le attorneys· fees and costs incurred in

proceeding upon this petiti on.

        10.    Petitioner and his attorney represent that compensation to be provided pursuant to

thi s Stipulation is not fo r any item s or serv ices for which the Program is not primaril y l iab le

under 42 U.S.C. § 300aa- I 5(g). to the extent that payment has been made or can reasonab ly be

expected to be made under any State compensation programs. insurance po l icies. f-'edera l or

 tate hea lth benefi ts progra m (other than Title X I X o f the Social   ec urity Act (42 U.. C.


                                                     2
§ 1396 et seq.)). or by entities that provide hea lth services on a pre-pa id bas is.

        11 .   Payment made pursuant to paragraph 8 of thi s Stipulat ion. and any amou nts

awarded pursuant to paragraph 9 of this Stipulation. wi ll be made in accord ance with 42 U.S.C.

§ 300aa- l 5(i), subject to the availab ility of sufficient statutory funds.

        12.    The parties and their attorneys further agree and stipulate that. except for any award

for attorneys' fees and liti gation costs. the money provided pursuant to this Sti pulation wi ll be

used so lely for the benefit of petitioner. as contemplated by a strict construction of 42 U . .C.

§ 300aa-l 5(a) and (d), and subject to the conditions o f 42 U.S.C. §§ 300aa- I 5(g) and (h).

        13.    In return for the payments described in paragraphs 8 and 9. petitioner. in his

indi vidual capacity and on beha l f o f his heirs. executors. admi nistrators. successors or ass igns.

does forever irrevocabl y and unconditionall y release, acq uit and discharge the United States and

the Secretary o f 1l ealth and Human ervices from any and all actions. causes of action (i ncluding

agreements. judgments. claims. damages. loss o f serv ices. expenses and all demands o f whatever

kind or nature) that have been brought. could have been brought. or could be timely brought in

the Court of Federal Claim s. under the Nati onal Vaccine Inj ury Compensation Program. 42

U.S.C. § 300aa- I 0 et seq .. on account of. or in any way grow ing out of. any and all known or

unknown, suspected or unsuspected personal inj uries to or death of petitioner resulting from. or

alleged to have resulted from. the flu vaccine admin istered on January 16. 2013. as alleged by

petitioner in a petition for vacc ine compensation fil ed on or about January 22. 20 16. in the

United States Court of Federal C laims as petition No. 16- 12 1V.

        14.    I f petitioner should die prior to entry of judgment. this agreemen t sha ll be voidable

upon proper notice to the Court on behalfof either or both o f the parties.



                                                    3
        15.   lfthe speci al master fa il s to issue a decision in complete conformity w ith the term s

of this Stipulati on or i fthe Court of Federal Claim s fai ls to enter judgment in con formity wi th a

decision that is in complete conformity w ith the term s o f this Stipulation. then th e parti es·

settlement and this Stipulation shall be voidable at the sole di scret ion of either party.

        16.   T hi s St ipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. except

as otherw ise noted in paragraph 9 above.      There is absolutely no agreement on the part of the

parti es hereto to make any payment or to do any act or thing other than is herein ex pressly stated

and clearly agreed to.    T he parties further agree and understand that the award described in this

stipulation may refl ect a compromise o f the parti es· respective positions as to liability and/or

amount of damages. and furth er. that a change in the nature of the injury or condition or in the

items of compensation sought. is not grounds to modify or rev ise this agreement.

        17.   T hi s Stipulation shall not be construed as an admi ssion by the United States or the

Secretary of Hea lth and Hum an Serv ices that the flu vaccine received by petitioner either caused

or signifi cantly aggravated petitioner 's alleged GBS or any other injury.

        18. A ll rights and obli gat ions o f petiti oner hereunder shall apply eq ually to petitioner" s

heirs, executors, adm ini strators, successors, and/or assigns.

                                      END OF STIPULATION




                                                    4
Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR                      AUTHORIZED REPRESENTATIVE
PETITIONER:                                 OF THE ATTORNEY GENERAL:


                                              ~ [ (________
~E
Plymale Law Finn
                                                      INE E. REEVES
                                                  g puty Director
20 I St. Charles Avenue                     Torts Branch
Su ite 2500                                 Civil Division
New Orleans, LA 70170                       U.S. Department of Justice
(5 04) 355-0092                             P.O. Box 146 .
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146

AUTHORIZED REPRESENTATIVE                   ATTORNEY OF RECORD FOR
OF THE SECRETA  OF HEALTH                   RESl~ONDENT:
AND HUMAN SE re "S:




Director, Division of Injury
                                        ~     ARRYL R. WISHARD
                                            Senior Trial Attorney
  Compensation Programs                     Torts Branch
Healthcare Systems Bureau                   Civil Division
U.S. Depattment of Health                   U.S. Department of Justice
  and Human Services                        P.O . Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 1468       Washington, DC 20044-0146
Rockville, MD 20857                         Tel: (202) 616-4357


Dated: _   l_l _,_{_i ~
                      ___..(_L_(,_ __

                                        5